DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the claims filed on 04 February 2021.
Claims 1, 3, 5-11 and 13, and 15-22 are pending and have been examined. 
Claims 1, 6, 11, 18 and 20 have been amended.
Claims 2, 4, 12 and 14 have been previously canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 March 2021 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-11, 13, 15-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1 and 3, 5-10 and 21-22 are directed to a method, claims 11 and 13, and 15-19 are directed to a product of manufacture, and claim 20 is directed to a system.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of order determination.  Specifically, representative claim 1 recites the abstract idea of: 
receiving, first sensor data received from one or more first sensors; 
	determining, pose information that represents a positon of a user’s hand relative to the user’s body; 
	receiving, second sensor data received from one or more second sensors; 
	determining, location that represents a location of one or more products; 
	determining, that the user is in an exit area of a shopping environment; 
	in response to the determination that the user is in the exit area of the shopping environment, performing the following to generate an order to be placed by the user: 
		determining from at least the pose information of the user and the location information of the one or more products, relative locations of the one or more products with respect to the user; 
		determining from the relative locations of the one or more products with respect to the user, respective distances between the one or more products and the user; 
		determining that the respective distances are within one or more predetermined distance thresholds for use in verifying product possession of the user; 
		determining, from the pose information representing the position of the user’s hand relative to the user’s body, that the pose of the user’s hand occupies a location determined from the one or more products; 
		in response to the determination that the respective distances are within the one or more predetermined distance thresholds and the determination that the pose of the user’s hand occupies a location determined from the one or more products, confirming a user intention to purchase the one or more products; and 
		adding, corresponding information of the one or more products to the order to be placed by the user. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of order determination, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the customer and product information is determined, allowing the products to be added to an order, and  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional elements of “a service management system”, “sensors” and a “camera sensor”, processing the first sensor data using computer vision techniques”, “an RFID signal”, “an RFID tag”, “a radio-frequency identification (RFID) reader”, “processing the second sensor data using RFID position techniques”, “processing the first or second sensor data” and “RFID signal emitted by the RFID tag”. These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 1 are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  

Dependent claims 3, 5-10 and 21-22 do not aid in the eligibility of independent claim 1. For example, claims 3, 5-10, and 21-22 merely act to provide further limitations of the abstract idea recited in representative claim 1.
As such, claims 3, 5-10 and 21-22 are ineligible. 
It is noted that dependent claim 3 recites the additional element of “RFID label”, claim 6 and 8 recite “a user device”, and claim 7 recites “a near field communication network”.  The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claims 3 and 6-8 are directed towards an abstract idea. Additionally, the additional elements of claims 3 and 6-8, considered individually and in combination, do not amount to significantly more because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
Independent claims 11 and 20 are similar in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 1.  It is noted that in independent claim 20 includes the additional elements of “one or more computers” and “one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions”. The Applicant’s specification does not provide any discussion or description of  “one or more computers” and “one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions” in claim 20, as being anything other than generic elements. Thus, the claimed additional elements of claims 11 and 20 are merely generic elements and the implement of the elements merely amounts 
As such, claims 11 and 20 are ineligible. 
Dependent claims 13 and 15-19 do not aid in the eligibility of the independent claim 11.  The claims of 13 and 15-19 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
As such, claims 13 and 15-19 are ineligible. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1, 3, 5-7, 11, 13, 15-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Reid, G. (PGP No. US 2015/0039458 A1), in view of Kundu, M., et al. (Patent No. US 9,892,438 B1), and Glaser, W., et al. (PGP No. US 2019/0378205 A1). 

Claim 1-
Reid discloses a computer-implemented method comprising:
receiving, by a service management system, first sensor data received from one or more first sensors, including at least a camera sensor (Reid, see: paragraph [0085] discloses “system..10” and “panel 12 communicates with numerous sensors 20 positioned within a store location with numerous devices”; and see paragraph [0093] discloses “observes movement [i.e., processing first sensor data received from one or more first sensors] of the shopper 16...”)
 determining  by the service management system, pose information that represents a position of a user’s hand relative to the user’s body based on processing the first sensor data using computing vision techniques (Reid, see: [0097] discloses “The facial recognizer 48 employs optical data, communication with stored data and remote databases, and appropriate algorithms to recognize shoppers [i.e., computing vision techniques]”; and see: paragraph [0098] disclosing “item verification module 46 detects when  product is selected, moved, and placed in a container such as a cart, bag, pocket or even contained in the hand of the shopper [i.e., position of the user’s hand relative to the user’s body];  and see: paragraph [0103] discloses “gesture recognition training includes representing the source (a person or item)” and “patterns are stored in random and mass storage [i.e., pose information].”; and see: paragraph [0112] disclosing “placing the product into a container product may be placed by hand…into the cart”; Also see: paragraphs [0032]-[0033] of processing sensor data); 
receiving, by the service management system, second sensor data representing an RFID signal received from one or more second sensors including at least a radio frequency identification (RFID) reader (Reid, see paragraph [0019] disclosing “RFID tags affixed to packaged goods can communicate information [i.e., signal] in readable form by the sensor-equipped server [i.e., received from one or more sensors]”; and see: paragraph [0091] discloses “RFID reader”; and see: [0099] discloses “product pick recognizer 48 identifies the item…tagged with a radio frequency identification tag [i.e., second sensor data including RFID reader]”); 
determining, by the service management system, an RFID location that represents a location of an RFID tag affixed to or more products based on processing the second sensor data using RFID positioning techniques (Reid, see paragraph see paragraph [0019] disclosing “RFID tags affixed to packaged goods can communicate information in readable form by the sensor-equipped server”; and see: paragraph [0020] disclosing “the product can be identified by the sensor-equipped sever when the product is moved i.e., dropped into a shopping cart or other container”; and see: paragraph [0085] “system..10” and “numerous sensors 20”; and see: paragraph [0091] discloses “The electronic device 24 may also include an RFID reader, bar code reader, or optical sensors to further facilitate product identification and confirmation of purchase decisions by the customer 16”; and see paragraph [0099] “product pick recognizer 48 identifies the item (i.e. product) selected by the shopper by shape, color, size and location within a store …Other indicia includes bar codes”; and see: [0104] discloses “The module 46 relies on a method of processing Examiner’s note: The Examiner notes that the system of Reid discloses that because of the sensors and RFID reader, the location of products is known, therefore Reid discloses describing respective locations and positions of the one or more products.); 
determining, by the service management system and based on processing the first or second sensor data, that the user is in an exit area of a shopping environment (Reid, see paragraph [0085] “system..10”; and see [0098] discloses “item verification module 46 is integrated with the server 30” and “detects when a product is selected, moved, and placed in a container such as a cart, bag, pocket, or even contained in the hand of a shopper” and see paragraph [0103] “object and gesture recognition…patterns are stored in random and mass storage”; and see paragraph; and see: paragraph [0105] discloses “the step 62 of providing sensors in operable communication with the server 62, the step 64 of sensing biometric information and communicating with the server to enable authentication of customer identity, the step 66 of tracking movement of the customer with the sensors, the step 68 of recognizing implicit and explicit gestures of the customer to indicate a purchase decision”; and see: paragraph [0108] discloses “Checkout is enabled when the customer passes through the demarcation zone with products selected by gesture.”; and see: paragraph [0109] discloses  “the step 86 of picking up a product, the step 88 of moving the product, the step 90 of placing the product into a container, the step 92 of deciding whether or not to keep the product, the step 94 of deciding whether or not to continue shopping, the step 96 of removing the product from the container, and the step 98 of 86 of picking up a product consists of a customer reaching for a product…from a shelf and lifting the product from the shelf…sensor detects step 86…”; and see: [0114] discloses “The sensor equipped server senses the customer movement through the demarcation zone to batch tally the products moved with the customer.”; Also see: FIG. 6 of Reid); and 
in response to the determination that the user is in the exit area of the shopping environment, performing the following operations by the service management system to generate an order to be placed by the user (Reid see: paragraph [0108] discloses “Checkout is enabled when the customer passes through the demarcation zone with products selected by gesture.”; and see: paragraph [0109] discloses  “the step 86 of picking up a product, the step 88 of moving the product, the step 90 of placing the product into a container, the step 92 of deciding whether or not to keep the product, the step 94 of deciding whether or not to continue shopping, the step 96 of removing the product from the container, and the step 98 of proceeding to the demarcation zone [i.e., exit area] for check out [i.e., the user and the one or more products are in an exit area of a shopping environment]”):
	determining, from at least the pose information of the user and the RFID location of the one or more products, relative locations of the one or more products with respect to the user (Reid, see: [0090] discloses “electronic device 24 is attached to the cart 26, or to a shopping basket, and maintain electronic communication with the geo context panel 12. This enables the exact location of the shopper and the electronic device 24 to within centimeter accuracy, which facilitates item identification”; and see: [0091] discloses 24 may also include an RFID reader, bar code reader, or optical sensors to further facilitate product identification and confirmation of purchase decisions by the customer 16”and see: [0093] discloses “camera is positioned in proximity to items on shelves and the shopper 16.” And “automatically observes movement of the shopper 16 and communicates the shopper’s movements, including gestures [i.e., poses], to the geo-context panel 12.”; and see: [0097] discloses “The facial recognizer 48 employs optical data, communication with stored data and remote databases, and appropriate algorithms to recognize shoppers [i.e., pose data of the user]” and “associates the stored data associated with particular shoppers. Data characteristic of gait and other movement traits are stored along with biometric data of the particular shopper”; and see: [0098] discloses “item verification module 46 is integrated with the server 30” and “detects when a product is selected, moved, and placed in a container such as a cart, bag, pocket, or even contained in the hand of a shopper”; and see: [0099] discloses “product pick recognizer 48 identifies the item (i.e., product) selected by the shopper” and “any product can be tagged with a radio frequency identification tag…to enable product identification [i.e., location data of the one or more products]”; see paragraph [0109] discloses  “the step 86 of picking up a product, the step 88 of moving the product, the step 90 of placing the product into a container, the step 92 of deciding whether or not to keep the product, the step 94 of deciding whether or not to continue shopping [i.e., relative locations of the one or more products with respect to the user], the step 96 of removing the product from the container, and the step 98 of proceeding to the demarcation zone for check out”); and see paragraph [0110] discloses “step 86 of picking up a product consists of a customer reaching for a product…from a shelf and lifting the product from the shelf…sensor detects step 86…” 86 of picking up a product consists of a customer reaching for a product…from a shelf and lifting the product from the shelf…sensor detects step 86…”) (Examiner’s note: The Examiner notes that the system of Reid discloses the claim limitation because the sensors and RFID reader of Reid determine the location of products. The sensors also determine the location and the poses via data that is stored for gesture recognition of the customers throughout the store. Therefore Reid discloses the relative location of the products with respect to the user, as the sensors determine if the product is in possession of the customer by sensing if the  product held or moved into a shopping container.); 
	determining from the relative locations of the one or more products with respect to the user (Reid, see: paragraph [0098] discloses “item verification module 46 is integrated with the server 30” and “detects when a product is selected, moved, and placed in a container such as a cart, bag, pocket, or even contained in the hand of a shopper”; and see: paragraph [0109] discloses  “the step 86 of picking up a product, the step 88 of moving the product, the step 90 of placing the product into a container, the step 92 of deciding whether or not to keep the product, the step 94 of deciding whether or not to continue shopping [i.e., determining relative locations of the one or more products with respect to the user]”); 
	verifying product possession by the user (Reid, see: [0093] discloses “camera is positioned in proximity to items on shelves and the shopper 16.” And “automatically observes movement of the shopper 16 and communicates the shopper’s movements, including poses, to the geo-context panel 12.”; and see: [0098] discloses “item verification module 46 is integrated with the server 30” and “detects when a product is 86 of picking up a product, the step 88 of moving the product, the step 90 of placing the product into a container, the step 92 of deciding whether or not to keep the product, the step 94 of deciding whether or not to continue shopping [i.e., determining relative locations of the one or more products with respect to the user]”);
	determining, from the pose information representing the position of the user’s hand relative to the user’s body, that the pose of the user’s hand occupies an RFID location determined from the RFID signal emitted by the RFID tag affixed to the one or more products (Reid, see paragraph see paragraph [0019] disclosing “RFID tags affixed to packaged goods can communicate information in readable form by the sensor-equipped server”; and see: paragraph [0020] disclosing “the product can be identified by the sensor-equipped sever when the product is moved i.e., dropped into a shopping cart or other container”; and see: paragraph [0085] “system..10” and “numerous sensors 20”; and see: paragraph [0091] discloses “The electronic device 24 may also include an RFID reader, bar code reader, or optical sensors to further facilitate product identification and confirmation of purchase decisions by the customer 16”; and see paragraph [0099] “product pick recognizer 48 identifies the item (i.e. product) selected by the shopper by shape, color, size and location within a store …Other indicia includes bar codes”) (Examiner’s comment: The Examiner is interpreting that since the method of Reid discloses that each product has an affixed RFID tag to determine the location and identification of a product and can identify when a shopper holds a product in the hand or even in a pocket of the shopper, the RFID tag is able to send signals to the sensors that ; 
	in response, to the determination that the pose of the user’s hand occupies an RFID location determined from a signal emitted by the RFID tag affixed to the one or more products, confirming, by the service management system, a user intention to purchase the one or more products (Reid, see paragraph: [0019] disclosing “RFID tags affixed to packaged goods can communicate information in readable form by the sensor-equipped server”; and see: paragraph [0020] disclosing “the product can be identified by the sensor-equipped sever when the product is moved i.e., dropped into a shopping cart or other container”; and see: paragraph [0022] disclosing “The server executes a Buy (B) function, when the customer gestures that the customer is ready to consummate a financial transaction”; and see: paragraph [0098] discloses “item verification module 46 is integrated with the server 30.” And “Together the item verification module 46 detects when a product is selected, moved, in a…pocket or even contained in the hand of a shopper [i.e., carrying the one or more products]”; and see: paragraph [0109] discloses “the step 86 of picking up a product”); and 	 
Although Reid discloses the determining from the relative locations of the one or more products with respect to the user, Reid does not explicitly disclose that in response to the determining step, adding information of the one or more products to the order.  Reid does not explicitly disclose the limitation: 
adding,  corresponding information of the one or more  products to the order to be placed by the user;

adding,  corresponding information of the one or more products to an order (see Col. 11, ll. 17-21 and ll. 22-33 “Item carrier apparatus 150…in which the operator 108-1 (such as a customer, store employee cashier, etc.) selects item for sale and places such retail items 120 in the item carrier apparatus 150 for purchase [i.e., adding,  corresponding information of the one or more products to an order]….operator 108-1 uses item scanner device 122 to scan retail items 120 prior to placement in the item carrier apparatus 150…can include a unique identifier value such as a bar code…” of Kundu).   
This step of Kundu is applicable to the method of Reid as they both share characteristics and capabilities, namely, they are directed to monitoring items in retail environments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Reid to provide the adding of the commodity information to an order, as taught by Kundu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Reid in order to increase the experience of a shopper and increase the monitoring of items in the retail environment (see Col. 2, ll. 21-60 of Kundu).  

Although Reid discloses the determining of the locations of the products relative to the user, Reid does not disclose that the locations of the products relative to the user are respective distances between the products and the user and does not disclose that the distances are predetermined distance thresholds. Reid does not disclose: 
respective distances between the one or more products and the user;
determining that the respective distances are within one or more predetermined distance thresholds for use in; 
determination that the respective distances are within the one or more predetermined distance thresholds; 
but Glaser, however, does teach: 
 respective distances between the one or more products and the user (Glaser, see: paragraph [0183] teaching “detecting an object proximity  even can include detecting proximity of a first object of a first classification and at least a second object of a second classification” and “For example, a person object coming within a certain distance…of a SKU object may trigger an object proximity [i.e., respective distances between the one or more products and the user]”);
determining whether the respective distances are within one or more predetermined distance thresholds  (Glaser, see: paragraph [0183] teaching “detecting an object proximity  even can include detecting proximity of a first object of a first classification and at least a second object of a second classification satisfying a proximity threshold” and “For example, a person object coming within a certain distance (e.g., less than an arms width such as two feet) [i.e., predetermined distance threshold] of a SKU object may trigger an object proximity [i.e., respective distances between the one or more products and the user]”); 
determination that the respective distances are within the one or more predetermined distance thresholds (Glaser, see: paragraph [0183] teaching “detecting an object proximity  even can include detecting proximity of a first object of a first classification and at least a threshold” and “For example, a person object coming within a certain distance (e.g., less than an arms width such as two feet) [i.e., predetermined distance threshold] of a SKU object may trigger an object proximity [i.e., respective distances between the one or more products and the user]”). 
This step of Glaser is applicable to the method of Reid as they both share characteristics and capabilities, namely, they are directed to monitoring items in retail environments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Reid to provide the features of determining whether the respective distances are within one or more predetermined distance thresholds, as taught by Glaser.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Reid in order to better track objects in a retail environment (Glaser, see: paragraph [0032]).  

Claim 3-
Reid in view of Kundu and Glaser teach the computer-implemented method of claim 1 as described above. 
Reid further discloses: 
wherein the one or more products are affixed with a respective RFID label that defines corresponding product information (see paragraph [0099] “product pick recognizer 48 identifies the item…tagged with a radio frequency identification tag” of Reid).  



Claim 5-
Reid in view of Kundu and Glaser teach the computer-implemented method of claim 1 as described above.
Reid discloses further comprising: 
obtaining, in an entrance area, facial recognition data of the user, wherein the facial recognition data corresponds to a user identifier of the user (see paragraph [0097] “shopper identity verification module 42…includes facial recognizer 48,…appropriate algorithms to recognize shoppers…associates the stored data associated with particular shoppers…stored along with biometric data” of Reid); and 
obtaining, in the exit area, the facial recognition data to obtain the user identifier corresponding to the facial recognition data in response to determining that the one or more products and the user are in the exit area, wherein the order corresponds to the user identifier (see paragraph [0097] “shopper identity verification module 42…includes facial recognizer 48,…appropriate algorithms to recognize shoppers…associates the stored data associated with particular shoppers…stored along with biometric data”; and see paragraph [0102] “step 58…shopper leaves the store..”; and see paragraph [0106] “the step 44 sensing biometric information and communicating with the server…step 50 establishing electronic shopping cart”; and see paragraph [0108] “Checkout is enabled when customer passes through the demarcation zone with products [i.e., one more products] selected by gesture” of Reid).  



Claim 6-
Reid in view of Kundu and Glaser teach the computer-implemented method of claim 1 as described above.
Reid discloses further comprising: 
in response to determining that the user is approaching the exit area and is in possession of the one or more products, transmitting a message to a user device for providing an output describing the one or more products (Reid, see paragraph [0087] discloses “electronic device 24…displaying list of items selected…includes price information”; and see paragraph [091] “purchase decisions by the customer 16”; and see: paragraph [0102] “step 58…shopper leaves the store..”; and see paragraph [0106] “the step 44 sensing biometric information and communicating with the server…step 50 establishing electronic shopping cart”; and see paragraph [0107] “user electronic device having a…user interface…enabling communication between electronic device and the server…establishing the electronic shopping cart”; and see: paragraph [0108] “Checkout is enabled when customer passes through the demarcation zone with products [i.e., one more products] selected by gesture”; Also see: Abstract, disclosing that the “demarcation near the exit” and Claim 2, disclosing that the “demarcation zone is positioned adjacent to the store exit”).  

Claim 7-
Reid in view of Kundu and Glaser teach the computer-implemented method of claim 6 as described above.
Reid further discloses: 
wherein the service management system communicates with the user device by using a near field communication network (see paragraph [0107] “user electronic device having a processor and a user interface…enabling communication…biometric sensors in operative communication with the server and in proximity with the user..” of Reid).  

Regarding claim 11, claim 11 is directed to a product of manufacture. Claim 11 recites limitations that are parallel in nature to those addressed above for claim 1 which is directed towards a method. It is noted that claim 11 includes the features of a non-transitory, computer-readable medium storing one or more instructions executable by a computer system, which is disclosed by Reid (Reid, see: paragraph [0094]). Claim 11 is therefore rejected for the same reasons as set forth above for claim 1.  

Claim 13-
Reid in view of Kundu and Glaser teach the computer-readable medium of claim 11 as described above.
Reid further discloses:
wherein the one or more second sensors comprise radio frequency identification label (RFID) readers, and wherein the one or more products are each affixed with a respective RFID label that defines corresponding product information  (see paragraph [0091] discloses “RFID reader”; and see: [0099] discloses “product pick recognizer 48 identifies the item…tagged with a radio frequency identification tag” of Reid).  


Regarding claim 15, claim 15 is directed to a product of manufacture. Claim 15 recites limitations that are parallel in nature to those addressed above for claim 5, which is directed towards a method. Claim 15 is therefore rejected for the same reasons as set forth above for claim 5.  

Claim 16-
Reid in view of Kundu and Glaser teach the computer-readable medium of claim 11 as described above. 
Reid discloses further comprising: 
in response to determining that the user is approaching the particular area and is in possession of the one or more products, transmitting a message to a user device for providing an output indicating the commodity (see paragraph [0087] “electronic device 24…displaying list of items selected…includes price information”; and see paragraph [091] “purchase decisions by the customer 16”; and see paragraph [0107] “user electronic device having a…user interface…enabling communication between electronic device and the server…establishing the electronic shopping cart” of Reid).  

Regarding claim 17, claim 17 is directed to a product of manufacture. Claim 17 recites limitations that are parallel in nature to those addressed above for claim 7, which is directed towards a method. Claim 17 is therefore rejected for the same reasons as set forth above for claim 7. 

Regarding claim 20, claim 20 is directed to a system. Claim 20 recites limitations that are parallel in nature to those addressed above for claim 1, which is directed towards a method. It is noted that claim 20 includes the recited features of one or more computers (Reid, see paragraph [0087] “electronic device 24”); and one or more computer memory devices interoperably coupled with one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising (Reid, see paragraph [0085] disclosing “system 10”; and see paragraph [0092] “device 24...executing various steps…interacting with the systems”). Claim 20 is therefore rejected for the same reasons as set forth above for claim 1.  

Claim 21-
Reid in view of Kundu and Glaser teach the computer-implemented method of claim 1 as described above. 
Reid further discloses: 
wherein determining, from the relative locations of the one or more products with respect to the user between the one or more products and the user comprises (Reid, see: paragraph [0098]): 
computing, from the relative locations of the one or more products with respect to the user, respective one or more products and one or more predetermined body parts of the user (Reid, see paragraph [0085] disclosing “system..10”; and see [0098] discloses “item verification module 46 is integrated with the server 30” and “detects when a product is selected, moved, and placed in a container such as a cart, bag, pocket, or even contained in the hand of a shopper [i.e., relative location of the one or more 
	Although Reid discloses the relative locations of one or more products with respect to the user, and that the one or more products is respective to a predetermined body part of the user, Reid does not disclose: 
respective distances are within one or more predetermined distance thresholds  (Glaser, see: paragraph [0183] teaching “detecting an object proximity  even can include detecting proximity of a first object of a first classification and at least a second object of a second classification satisfying a proximity threshold” and “For example, a person object coming within a certain distance (e.g., less than an arms width such as two feet) [i.e., predetermined distance threshold] of a SKU object may trigger an object proximity [i.e., respective distances between the one or more products and the user]”); 
determination that the respective distances are within the one or more predetermined distance thresholds (Glaser, see: paragraph [0183] teaching “detecting an object proximity  even can include detecting proximity of a first object of a first classification and at least a second object of a second classification satisfying a proximity threshold” and “For example, a person object coming within a certain distance (e.g., less than an arms width such as two feet) [i.e., predetermined distance threshold] of a SKU object may trigger an object proximity [i.e., respective distances between the one or more products and the user]”). 
This step of Glaser is applicable to the method of Reid as they both share characteristics and capabilities, namely, they are directed to monitoring items in retail .  

Claims 8-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Reid, G., in view of Kundu, M., et al., Glaser, and Crum, B. (PGP No. US 2013/0185150 A1).  

Claim 8-
Reid in view of Kundu and Glaser teach the computer-implemented method of claim 6 as described above.
Reid discloses further comprising: 
receiving, by the service management system and from the user device, a user identifier (see paragraph [0105] “biometric information and communicating with the server to enable authentication of customer identity”; and see paragraph [0107] “step 74 providing a user electronic device…providing a server and enabling communication between electronic device and the server…” of Reid).  
	Although Reid does disclose a user identifier and an electronic device a user, Reid does not specifically disclose that the identifying is by scanning a graphic code that is generated by an application on the user device. Reid does not disclose: 
a user identifier, including scanning a graphic code that is generated by an application installed on the user device after the user logs onto the application by user-specific credentials registered with the service management system; 
but Crum, however, does teach: 
a user identifier, including scanning a graphic code that is generated by an application installed on the user device after the user logs onto the application by user-specific credentials registered with the service management system (Crum, see: paragraph [0080] teaching “check-in barcode 38 and an image 538 of the  
This step of Crum is applicable to the method of Reid, as they both share characteristics and capabilities, namely, they are directed to user’s shopping in a retail environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Reid to include the features of a user identifier that includes scanning a graphic code that is generated by an application installed on the user device after the user logs onto the application by user-specific credentials registered with the system, as taught by Eugene.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Reid in order to provide a more efficient way for users to shop by utilizing a user’s device (Crum, see: paragraph [0006]).  

Claim 9-
Reid in view of Kundu, Glaser and Crum teach the computer-implemented method of claim 8 as described above.
Reid discloses further comprising: 
determining, by the service management system, an account corresponding to the user identifier (see paragraph (see paragraph [0105] “biometric information and communicating with the server to enable authentication of customer identity…establishing 74 providing a user electronic device…providing a server and enabling communication between electronic device and the sever…”; of Reid).  

Claim 10-
Reid in view of Kundu, Glaser and Crum teach the computer-implemented method of claim 9 as described above.
Reid in view of Kundu does not teach the limitation:
after generating the order to be placed by the user , charging the account corresponding to the user identifier based on the information of the one or more products included in the order to be placed by the user (Reid, see; paragraph [0023] disclose “the fulfillment of the financial transaction occurs upon exit from the store, or later.”; and see: paragraph [0054] disclosing “Once authenticated, and the transaction is committed, the shopper’s checking account is electronically debited [i.e., charging the account corresponding to the user identifier]”). 

Claim 18-
Reid in view of Kundu and Glaser teach the computer-readable medium of claim 11 as described above.
Kundu discloses further comprising: 
receiving, by the service management system and from the user device, a user identifier (see paragraph [0105] “biometric information and communicating with the server to enable authentication of customer identity”; and see paragraph [0107] “step 74 providing 
	Although Reid does disclose a user identifier and an electronic device a user, Reid does not specifically disclose that the identifying is by scanning a graphic code that is generated by an application on the user device. Reid does not disclose: 
a user identifier, including scanning a graphic code that is generated by an application installed on the user device after the user logs onto the application by user-specific credentials registered with the service management system; 
but Crum, however, does teach: 
a user identifier, including scanning a graphic code that is generated by an application installed on the user device after the user logs onto the application by user-specific credentials registered with the service management system (Crum, see: paragraph [0080] teaching “check-in barcode 38 and an image 538 of the check-in barcode 38 is still visible on the screen of the cell phone 50”; and see: paragraph [0081] teaching “barcode 38 may contain an embedded website address which is accessed by the cell phone when shopper scans the barcode 38” and “information from barcode 38  may be utilized by one or more applications on the mobile electronic device to identify the current location of the shopper”; Also see: FIG. 3).  
This step of Crum is applicable to the product of manufacture of Reid, as they both share characteristics and capabilities, namely, they are directed to user’s shopping in a retail environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product of manufacture of Reid 

Regarding claim 19, claim 19 is directed to a product of manufacture. Claim 19 recites limitations that are parallel in nature to those addressed above for claim 10, which is directed towards a method. Claim 19 is therefore rejected for the same reasons as set forth above for claim 10.  


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Reid, G., in view of Kundu, M., Glaser, and Kim, J. (PGP No. US 2013/0257757 A1).  

Claim 22-
Reid in view of Kundu and Glaser teach the computer-implemented method of claim 21, as described above. 
Reid does disclose that the body part may be a hand of a user, but Reid does not disclose that the predetermined body part of the user is a thigh of a user. Reid does not disclose: 
Wherein the one or more predetermined body parts of the user comprises a hand or thigh of the user. 
Kim, however, does teach: 
Wherein the one or more predetermined body parts of the user comprises a hand or thigh of the user (see paragraph [0137] “the user 10, a left hand comes in contact with a user’s left thigh…may be able to check that a specific signal is generated from a specific part called a left thigh...” of Kim).  
This step of Kim is applicable to the product of manufacture of Reid as they both share characteristics and capabilities, namely, they are directed to body poses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product of manufacture of Reid to provide the user pose that is placing a hand near a thigh of the user, as taught by Kim.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Reid in order to improve the determination of body poses (see paragraph [0010] of Kim).    

Response to Arguments

With respect to the rejections made under 35 USC § 112(b) and in light of the Applicant’s amendments to the claims filed on 04 February 2021, the 112(b) rejections have been withdrawn. 

With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 04 February 2021, have been fully considered but are not considered persuasive.
In response to the Applicant’s arguments found on page 9 of the remarks stating that “Applicant respectfully submits that a computerized method for accurately tracking movable objects does not fall into any of the enumerated sub-groupings”, and further on page 10 stating that “the claimed technique is not a fundamental economic principle. It is not a commercial interact. And it does not manage personal interactions between people”, the Examiner respectfully disagrees. As stated in the rejection above, the claims recite an abstract idea of an order determination.  The abstract idea falls into the grouping of a method of organizing human activity and the amended claims recite activities that are directed to a sales activity or behavior.  For example, the steps of determining a location of a user and the location of a product with respect to each other, and then generating an order as well as confirming a user’s [i.e. customer] intention to purchase the order of products, are activities that would be recognized as sales activities or behaviors.  As such, the Examiner maintains that the claims are directed to an abstract idea falling into the category of a method of organizing human activity and are considered to be sales activities or behaviors. 
In response to the Applicant’s arguments found on pages 10-11 of the remarks stating that “the claims recite subject matter having at least the following advantages: The proposed the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement,” and that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraph [0003] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as an improvement to checkout processes. Although the claims include computer technology such as “first sensor data received from one or more first sensors including at least a camera sensor”, “processing the first sensor data using computer vision techniques”, “second sensor data received from one or more second sensors including at least a radio-frequency identification (RFID) reader”, and  “processing the second sensor data using RFID position techniques”, “processing the first or second sensor data”, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving the existing technological process but are directed to improving the commercial task of an order determination. The claimed process, while arguably resulting in improved determination of product location, checkout process and determining an order, the claimed invention is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data (i.e., sensor data) while still employing the same processor and/or computer components used in conventional systems to improve the determining of an order, e.g. commercial process. As such, 
The Examiner would like to further acknowledge the Applicant’s comments found on page 10 of the remarks stating that the “Applicant also respectfully submits that the claims recite inventive and unconventional features that confer patent-eligibility under Step 2B of the Revised Guidance” and further on page 11 of the remarks stating that “the action has not demonstrated that these claim features are well understood, routine, or conventional”. The Examiner notes that the 2019 PEG states that “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B,” which includes an evaluation of well-understood, routine, and conventional activity. In this case, the Examiner notes that the Examiner has not concluded that any of the claim limitations represent insignificant extra-solution activity. As such, any considerations under Berkheimer as to what is well-understood, routine, and conventional activity are unnecessary. Therefore the Examiner states that the claims were not found to recite well-understood, routine or conventional and maintains the 101 rejection. 

With respect to the rejections made under 35 U.S.C. 103, the Applicant’s arguments filed on 04 February 2021, have been fully considered but are not considered persuasive.
In response to the Applicant’s arguments found on page 12 of the remarks stating that the “Applicant respectfully submits that the cited portion of Reid does not disclose or suggest, ‘determining, from the pose information representing the position of the user’s hand relative to the user’s body, that the pose of the user’s hand occupies an RFID location determined from the RFID has picked the product up with a hand or even placed the product in the pocket of the shopper, which would disclose that the system of Reid is able to determine that the product is “in the hand of a shopper”, and that the determination that the shopper has picked up the product with a hand would disclose the pose information that is claimed and the hand that is captured from cameras described in Reid, would be considered a pose information of a shopper.  Further, Reid describes how each product may have an RFID tag affixed to the product and that it can communicate signals to the sensors that would include information regarding the location and the identification of the product. The steps of determining that the shopper has picked up the product with a hand or even placed the product in a pocket of the shopper, along with the step of the RFID tag that is attached to the product emitting signals with the location and identification information of the product, would disclose that the RFID is used to the pose of the user’s hand occupies an RFID location determined from the RFID signal emitted by the RFID tag affixed to the one or more products.  The Examiner maintains that the reference of Reid does disclose the feature of amended claim 1 and maintains the 103 rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hewett, S. (Patent No. US 10, 013,860 B2), describes a system for a retail setting that includes an RFID transceiver and can determine location data of the RFID tags on items. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        




/ALLISON G WOOD/Primary Examiner, Art Unit 3625